Case 3:19-cv-10170-BRM-LHG Document 267 Filed 01/07/21 Page 1 of 3 PageID: 12218




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY




  SANDOZ, INC., et ano.,                            Civil Action No.: 19-cv-10170

                         Plaintiffs,

                    v.                                    OPINION AND ORDER
                                                       OF THE SPECIAL DISCOVERY
  UNITED THERAPEUTICS CORP., et ano.,                MASTER REGARDING DEFENDANT’S
                                                    REQUEST FOR RECONSIDERATION OF
                         Defendants.                  NOVEMBER 16, 2020 OPINION AND
                                                                ORDER




  LINARES, J.

           This matter comes before the Special Master by way of a Letter dated November 27,

  2020 on behalf of defendant United Therapeutics Corporation (“UTC”) requesting

  reconsideration of the Special Master’s November 16, 2020 Opinion and Order (ECF No. 249)

  (“Order”) as it relates to the addition of Dr. Martine Rothblatt as an additional document

  custodian.

           The Special Master has reviewed the submissions, including the December 4, 2020

  Response from Plaintiffs, and the relevant controlling law. For the reasons set forth below, the

  Special Master hereby denies the request for reconsideration.

                                       I.    INTRODUCTION

           The Special Master presumes that the parties are familiar with the facts surrounding the

  underlying action and claims. Accordingly, the Special Master will only recite the relevant

  procedural and factual background necessary to dispose of the dispute at hand.



  ME1 35268052v.2
Case 3:19-cv-10170-BRM-LHG Document 267 Filed 01/07/21 Page 2 of 3 PageID: 12219




           UTC argues the Special Master overlooked the standard for determining who is a

  necessary custodian.      UTC further argues reconsideration is appropriate because of the

  “extraordinary burden” resulting from the Order and that the discovery is not proportional to the

  needs of the case because the Order in total added more than 76,000 documents to UTC’s

  document review.

           Plaintiffs argue that UTC has not met the standard for reconsideration, stating that the

  Special Master applied the proper law and that there is no newly discovered evidence. Plaintiffs

  further argue that Dr. Rothblatt has relevant information and that any burden is proportional to

  the needs of the case.

                                            II. DISCUSSION

           Reconsideration is appropriate only to rectify plain errors of law or where there is newly

  discovered evidence that might alter the prior ruling. Palladino v. Governor of Pa., 589 F.

  App’x 61 (3d Cir. 2014). The Special Master is not convinced that reconsideration is warranted

  here.

           Rule 26 is the proper standard under which to analyze a request to add a document

  custodian.

           The Special Master applied the aforesaid standard in determining that the addition of Dr.

  Rothblatt as a document custodian seeks relevant information, is proportional to the needs of the

  case and is not cumulative. As Plaintiffs point out in their response, when asked by the Special

  Master during the December 2, 2020 status conference how many of the 76,000 documents to be

  reviewed were documents from Dr. Rothblatt’s files, counsel for UTC indicated that only a small

  percentage were from Dr. Rothblatt. The Special Master is not persuaded that there is any new




                                                   2
  ME1 35268052v.2
Case 3:19-cv-10170-BRM-LHG Document 267 Filed 01/07/21 Page 3 of 3 PageID: 12220




  evidence here that would warrant reconsideration. The remaining arguments seek to re-litigate

  the issues that have previously been determined.



                                  III.   CONCLUSION & ORDER

           For the foregoing reasons, it is on this 18th day of December 2020,

           ORDERED that UTC’s request for reconsideration of the Special Master’s November 16,

  2020 Opinion and Order is denied.

           SO ORDERED.

                                                __/s/ Jose L. Linares_______________________

                                                Hon. Jose L. Linares, U.S.D.J. (Ret.)




                                                   3
  ME1 35268052v.2
